Citation Nr: 1638015	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  11-22 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 40 percent for residuals of right wrist status-post fracture (right wrist disability).

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from December 1979 to December 1983.  These matters are before the Board of Veterans' Appeals (Board) on appeal of a March 2011 rating decision by the Denver, Colorado, Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a hearing before the Board, but failed to appear for such hearing scheduled in August 2016.  Accordingly, the Board considers the appellant's request for a hearing to be withdrawn.  See 38 C.F.R. § 20.704 (d) (2014).

The Board notes that a TDIU rating is inherent in any claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In a September 2014 claim for a temporary total convalescence rating, the Veteran stated that he was unemployable due to service-connected disability; thus, the question of entitlement to TDIU has been was explicitly raised.  Therefore, it is (separately) listed on the preceding page. 

The issues of a rating in excess of 40 percent for right wrist disability and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus is reasonably shown to be related to active service.


CONCLUSION OF LAW

Service connection for tinnitus is warranted.  38 U.S.C.A. § 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA applies to the instant claim.  However, inasmuch as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice error or duty to assist omission is harmless.

Service connection may be granted for disability due to disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the claimed disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999).

The Veteran claims that he has tinnitus that onset during his active duty service and has continued to the present.  It is not in dispute that he has tinnitus; tinnitus is a disability capable of lay observation (by the person experiencing it).  See Charles v. Principi, 16 Vet. App. 370, 374 (2002).  The Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was Airlift Aircraft Maintenance Specialist; exposure to acoustic trauma is conceded.  The Board finds no reason to question the Veteran's accounts that he experiences ringing in his ears, or that he has experienced such symptoms since service.  Thus, the Veteran's lay testimony is competent and credible evidence supporting his claim.

On February 2011 VA examination, the examiner opined that that the Veteran's tinnitus was less likely than not related to service.  The examiner appears to have based this conclusion on a finding that the Veteran's pre-existing hearing loss did not increase in severity during active service.  The examiner did not explain how the Veteran's tinnitus is related to his hearing loss, or why an increase in hearing loss disability during service is necessary for tinnitus to be related to service, and he did not address the Veteran's credible lay testimony as to symptom onset.  Thus, the Board finds that the February 2011 VA examination is inadequate and is not probative evidence in this matter.

The competent and credible evidence in this matter supports the Veteran's claim.  While it is lay evidence, the disability at issue is one that is capable of lay observation.  The medical opinion of record is inadequate and, thus, does not weight against the Veteran's claim.  As the only probative evidence of record supports the claim, service connection for tinnitus is warranted.


ORDER

 Service connection for tinnitus is granted.


REMAND

The Veteran was afforded a VA wrist examination in April 2014.  That examination is internally inconsistent and inadequate for rating purposes.

Specifically, the examiner noted several times that the Veteran has no range of motion in his right wrist.  However, the examiner indicated, without further explanation, that the wrist joint was not ankylosed.  Furthermore, although the examiner noted that the Veteran can grasp things with his fingers, he indicated, without explanation, that the functioning of the upper extremity is so impaired that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  The inconsistencies in these findings render the examination inadequate for rating purposes; remand is required for a new VA examination.   

In addition, it appears that the Veteran receives on-going medical treatment from VA.  Updated VA treatment records (which are constructively of record) are clearly pertinent, may be critical evidence in adjudicating a claim for increase, and should be obtained on remand.  

Finally, as the Veteran claimed unemployability due to his right wrist disability, the Board finds that the matter of TDIU is inextricably intertwined with the increased rating claim being remanded; thus, consideration of TDIU claim must be deferred at this time.  See Rice, supra.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a TDIU application form for his completion and send him appropriate VCAA notice.

2.  Ask the Veteran to identify all providers of treatment he has received for his service-connected disabilities and to provide (updated) authorizations for VA to obtain records of any such private treatment.  Secure for the record copies of complete clinical records of the identified treatment, to specifically include updated records of VA treatment (not already associated with the record).  Notify the Veteran if any records he identified are not received.

3.  After the development ordered above is completed, arrange for the Veteran to be examined by an orthopedic surgeon to determine the nature and severity of his service-connected right wrist disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  All indicated studies must be completed; the studies must include ranges of motion, with notation of any additional functional limitations due to factors such as weakness, pain, on use, etc.  The examiner should note whether the wrist is ankylosed and, if so, specify at what degree it is ankylosed.  The examiner should also address the April 2014 VA examiner's finding that the functioning of the upper extremity is so impaired that no effective function remains other than that which would be equally well served by an amputation with prosthesis and express agreement or disagreement with such finding.  

The examiner should also note whether the Veteran has any nerve pathology or neurological symptoms due to his service-connected right wrist disability, and if so, note their nature and severity. 

The examiner should also discuss the expected impact of this service-connected disability on the Veteran's employability, to include consideration of whether his right wrist disability, considered collectively with his service-connected tinnitus, presents an unusual disability picture.

The examiner must explain the rationale for all opinions, citing to supporting clinical data/medical literature as appropriate.

4.  Then, arrange for any additional development indicated and readjudicate the matters on appeal, to include TDIU.  If any remain denied, issue an appropriate supplemental statement of the case, and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


